Citation Nr: 0941793
Decision Date: 11/03/09	Archive Date: 01/05/10

DOCKET NO. 08-23 008                       DATE NOV 03 2009 

On appeal from the Department of Veterans Affairs Regional Office in Providence, Rhode Island 

THE ISSUE 

Entitlement to service connection for the cause of the Veteran's death. 

REPRESENTATION 

Appellant represented by: Massachusetts Department of Veterans Services 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

E. Pomeranz, Counsel 

INTRODUCTION 

The Veteran had active military service from January 1966 to December 1968. He died in March 2007. The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island. 

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2009. A copy of the transcript of that hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

FINDINGS OF FACT 

1. The certificate of death indicates that the Veteran died in March 2007; the immediate cause of death was listed as myocardial infarction, due to or as a consequence of coronary artery disease, due to or as a consequence of diabetes mellitus. 

2. At that time of the Veteran's death, service connection was in effect for postoperative residuals of a below the knee amputation of the left leg (formerly 

- 2 - 

rated as cellulitis with lymphadenitis of the left lower extremity), rated as 40 percent disabling, and for cellulitis of the right lower extremity, rated as 60 percent disabling. 

3. The relevant competent evidence is in relative equipoise as to whether the Veteran's service-connected postoperative residuals of a below the knee amputation of the left leg with a history of cellulitis and lymphadenitis and cellulitis of the right lower extremity contributed substantially or materially to cause death. 

CONCLUSION OF LAW 

With application of the doctrine of reasonable doubt, service connection for the cause of the Veteran's death is warranted. 38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.312 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

I. The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim. 

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for the cause of the Veteran's death. Therefore, no further development is needed with respect to the appellant's appeal. 

- 3 - 

II. Pertinent Law and Regulations 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology. See Voerth v. West, 13 Vet. App. 117 (1999). 

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition. Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

- 4 - 

For certain chronic disorders, including arteriosclerosis, and cardiovascular- renal disease, to include hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To establish service connection for the cause of the veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability. See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312. In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related. 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability was a contributory cause of the death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of proof applied in decisions on claims for veterans' benefits. An appellant will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Thus, when an appellant seeks benefits and the evidence is in relative equipoise, the appellant prevails. Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). A claim will be denied only if a preponderance of the evidence is against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996). 

- 5 - 

III. Factual Background 

The certificate of death indicates that the Veteran died in March 2007. The immediate cause of death was listed as myocardial infarction, due to or as a consequence of coronary artery disease, due to or as a consequence of diabetes mellitus. 

At that time of the Veteran's death, service connection was in effect for postoperative residuals of a below the knee amputation of the left leg (formerly rated as cellulitis with lymphadenitis of the left lower extremity), rated as 40 percent disabling, and for cellulitis of the right lower extremity, rated as 60 percent disabling. The Veteran was also in receipt of a TDIU rating, effective from February 1, 2006, and was found to be entitled to special monthly compensation under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of use of one foot. 

In April 2007, the appellant filed a claim of entitlement to service connection for the cause of the Veteran's death. 

In September 2007, the RO received a medical statement from M.G., M.D (initials used to protect privacy), who is certified in nephrology. In the statement, Dr. G. indicated that she had been treating the Veteran prior to his death. According to Dr. G., the Veteran's death was due to severe coronary artery disease which could also be referred to as circulatory disorder. Dr. G. stated that the circulatory disorder that certainly caused the Veteran's death was in large part due to his diabetes. Dr. G. noted that the Veteran was in the hospital for several weeks prior to his death for his circulatory disorder. 

In October 2007, the RO contacted a VA physician, J.S., M.D., and requested that he provide an opinion as to whether it could be said with any degree of medical certainty that the Veteran's severe cellulitis and lymphadenitis and complications 

- 6 - 

thereof would likely be contributing factors in his death. In the return response, Dr. S. stated that without a great amount of speculation, one could not connect chronic cellulitis or lymphadenitis to coronary artery disease or myocardial infarction, even in "contributing" or "aggravating" fashion, and clearly not in a "causative" relationship. 

In October 2007, the RO contacted Dr. M.G. and requested clarification of her September 2007 opinion. Specifically, the RO asked Dr. G. if her treatment of the Veteran included cellulitis with lymphadenitis of the left lower extremity and/or cellulitis of the right lower extremity? The RO further asked if Dr. G. could state with any degree of medical certainty, without resorting to speculation, that the cellulitis with lymphadenitis and complications thereof would likely have been causal contributing factors in the death of the Veteran. In the return response, Dr. G. indicated that the Veteran did not have lymphadenitis. Dr. G. also stated that the Veteran had chronic venous stasis and cellulitis of both legs on occasion. In a subsequent statement from Dr. G., dated in November 2007, Dr. G. reported that the Veteran was a long-standing diabetic with severe coronary artery disease, on chronic hemodialysis, with chronic lymphedema and chronic cellulitis. According to Dr. G., the Veteran's death was due to cardiac arrest, which was secondary to the aforementioned conditions. Dr. G. stated that the Veteran's chronic cellulitis and lymphedema did contribute to a chronic inflammatory state that may have accelerated his coronary artery disease. 

In February 2008, the RO requested a VA medical opinion as to the relationship between the Veteran's service-connected cellulitis of the right lower extremity and cellulitis with lymphadenitis of the left lower extremity, and his cause of death. Specifically, the RO requested an opinion as to whether it could be said with any degree of medical certainty that the Veteran's service-connected cellulitis of the right lower extremity and cellulitis with lymphadenitis of the left lower extremity causally contributed to his death. 

- 7 - 

In a March 2008 statement, J.O., M.D., a VA staff physician, provided a medical opinion pursuant to the RO's request. Dr. O. stated that she had reviewed the Veteran's claims file and pertinent records. The Veteran died from cardiac arrest due to severe underlying coronary artery disease. According to Dr. 0., the Veteran's coronary artery disease was a result of his diabetes, hypertension, hyperlipidemia, and obesity, which were the classic well-defined risk factors for that disease. In addition, the Veteran's diabetes also resulted in nephropathy and renal failure requiring dialysis, which complicated his medical course. The Veteran was an extremely sick patient for his age and had multiple medical problems per his record, including nephritic syndrome, aspiration pneumonia, chronic anemia, splenomegaly, peripheral vascular disease requiring below-the-knee amputation, diabetic neuropathy, ischemic cardiomyopathy, colon polyps, GI bleeding, and atrial fibrillation. Dr. O. stated that while the Veteran's service-connected cellulitis with lymphadenitis of the left lower extremity and cellulitis of the right lower extremity may have been disabling, it was most unlikely that that condition caused his death from cardiac arrest. Cellulitis and lymphadenitis of the lower extremity could not explain the myriad of systemic medical conditions from which the Veteran suffered. According to Dr. O., if the Veteran had been service-connected for disability related to a systemic condition such as diabetes, that condition would explain the severe heart disease and subsequent cardiac arrest. Dr. O. noted that she could not draw the same conclusion based on the pathophysiology of cellulitis and lymphadenitis. 

In July 2009, the Board sought the opinion of an independent medical expert (IME). Specifically, the IME was requested to provide an opinion as to whether it was at least as likely as not (50 percent or greater degree of probability, which the Board parenthetically notes is the correct burden of proof-see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102) that the Veteran's service-connected postoperative residuals of a below the knee amputation of the left leg (formerly rated as cellulitis with lymphadenitis of the left lower extremity) and/or cellulitis of the right lower extremity contributed substantially or materially to cause death, to include by 

- 8 - 

causing or aggravating the Veteran's fatal myocardial infarction or underlying coronary artery disease? 

In September 2009, an IME opinion was provided by D.J.O., M.D., Chief of Cardiology at the WRJ VA Hospital and Staff Cardiologist at the Dartmouth Hitchcock Medical Center. In the IME statement, Dr. O. stated that he had reviewed the Veteran's claims file and pertinent records. The Veteran had an ischemic cardiomyopathy, long-standing diabetes with secondary complications, recurrent lower extremity cellulitis, and multiple medical co-morbidities. 
According to Dr. O., the most likely cause of the Veteran's underlying coronary artery disease were his multiple cardiac risk factors, most notably, his long-standing diabetes. Dr. O. reported that while it was possible that the Veteran's chronic cellulitis accelerated his coronary artery disease, due to on-going systemic inflammation, there was not a well-established causal link in the literature and, thus, it likely played a "minor role." In contrast, Dr. O. stated that it was much more likely that the other more potent cardiac risk factors contributed to the acceleration of his chronic disease process. According to Dr. O., diabetes, hypertension, hyperlipidemia, and chronic renal failure were established risk factors that resulted in arterial inflammation and the atherosclerotic process, and were more likely to have caused or aggravated the Veteran's fatal myocardial infarction or underlying coronary artery disease. 

IV. Analysis 

In this case, the appellant maintains that the Veteran's service-connected disabilities either directly caused or were a contributory cause of his death, or in the alternative, that his service-connected disabilities aggravated his coronary artery disease or diabetes mellitus. In support of her claim, she submitted a medical statement from Dr. G., a private physician who is Board Certified in Nephrology. In the November 2007 statement from Dr. G., she opined that the Veteran's chronic cellulitis and 

- 9 - 

lymphedema did contribute to a chronic inflammatory state that may have accelerated the Veteran's coronary artery disease which led to his fatal myocardial infarction. [Emphasis added.] The Board recognizes that this statement is speculative in nature and a finding of service connection may not be based on a resort to speculation or even remote possibility. See 38 C.F.R. § 3.102 (2009). However, when this statement is considered along with the September 2009 IME opinion from Dr. D.J.O., what emerges is competent evidence that supports the appellant's claim that the Veteran's service-connected disabilities contributed to his death by aggravating his coronary artery disease which led to his fatal myocardial infarction. In the September 2009 IME opinion, Dr. O. reported that it was possible that the Veteran's chronic cellulitis accelerated his coronary artery disease due to on-going systemic inflammation. Although Dr. O. indicated that there was not a well-established causal link in the literature, he nevertheless stated that it likely played a "minor role." The Board recognizes that Dr. O. also stated that it was much more likely that other more potent cardiac risk factors, such as diabetes and hypertension, caused or aggravated the Veteran's fatal myocardial infarction or underlying coronary artery disease. However, he still acknowledged the role of the Veteran's service-connected disabilities. Essentially, both Dr. O. and Dr. G. opined that the Veteran's service-connected cellulitis of the lower extremities created a chronic inflammatory state that aggravated the Veteran's coronary artery disease which led to his fatal myocardial infarction. It is also important to emphasize that both physicians provided the same rationale for such a relationship: ongoing systemic inflammation from cellulitis accelerating the progression of coronary artery disease. 

The Board further notes that a provision under 38 C.F.R. § 3.310(c) mandates that service connection be granted for ischemic heart disease or other cardiovascular disease developing in a veteran with a service connected above the knee amputation of one leg. 38 C.F.R. § 3.310(c) (2009). [Emphasis added.] The Board recognizes that this presumption for service connection for a cardiovascular disorder under 38 C.F.R. § 3.310(c) does not apply in the instant case where the evidence clearly 

- 10- 

shows that the Veteran had a below the knee amputation of one leg. Nevertheless, it is noteworthy to point out that such a presumption exists based on a relationship between cardiovascular disease and above the knee amputation of one leg. 

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The Board recognizes that there are two VA medical opinions of record which oppose the appellant's claim. In an October 2007 VA medical statement, Dr. J.S. stated that without a great amount of speculation, one could not connect chronic cellulitis or lymphadenitis to coronary artery disease or myocardial infarction, even in "contributing" or "aggravating" fashion, and clearly not in a "causative" relationship. In addition, in a March 2008 VA medical statement, Dr. J.O. opined that it was most unlikely that the Veteran's service-connected cellulitis of the lower extremities caused his death from cardiac arrest. However, although there is no evidence of record which shows that the Veteran's service-connected disabilities directly caused him to develop his coronary artier disease or fatal myocardial infarction, in regard to the question of whether the Veteran's service-connected disabilities contributed to his death by aggravating his coronary artery disease which led to his fatal myocardial infarction, the evidence is in relative equipoise, 
i.e., about evenly balanced for and against her claim. In these situations, the appellant is given the benefit of the doubt. Consequently, resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause 
of the Veteran's death is warranted. 38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. §§ 3.102, 3.307,3.309 (c), 3.312 (2009). 

- 11 - 

ORDER 

Service connection for the cause of the Veteran's death is granted. 

R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals 

- 12  




